520 F.2d 1405
UNITED STATES of America, Plaintiff-Appellee,v.COFFEEVILLE CONSOLIDATED SCHOOL DISTRICT et al.,Defendants-Appellants.Stephen BROWN et al., Plaintiffs-Appellees,v.COFFEEVILLE CONSOLIDATED SCHOOL DISTRICT et al.,Defendants-Appellants.
No. 74-1160.
United States Court of Appeals,Fifth Circuit.
Oct. 10, 1975.

Hardy Lott, Greenwood, Miss., for defendants-appellants.
James O. Ford, Tupelo, Miss., Davis Rubin, Washington, D.C., H. M. Ray, U. S. Atty., Will R. Ford, Asst. U. S. Atty., Oxford, Miss., Stuart F. Pierson, Ben Krage, Attys., Dept. of Justice, Washington, D.C., Stephen J. Pollak, Richard M. Sharp, William F. Sheehan, III, Washington, D.C., for United States.
Appeal from the United States District Court for the Northern District of Mississippi, William C. Keady, Chief Judge.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion May 8, 1975, 5 Cir., 1975, 513 F.2d 244).
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.


2
The Court notes, however, that the Petition for Rehearing raises what may be serious questions, not mentioned in our opinion, with reference to attorney fees and back pay.  Those contentions need not be repeated here, for they will be available to the District Court.  Upon remand, the District Court will consider those contentions in the light of the facts and the law as it presently exists.  In the exercise of its sound discretion, it will decree accordingly.